Exhibit 10.3

NEWSTAR COMMERCIAL LOAN TRUST 2007-1 NOTES

$336,500,000 CLASS A-1 NOTES

$24,000,000 CLASS B NOTES

$58,500,000 CLASS C NOTES

$27,000,000 CLASS D NOTES

PURCHASE AGREEMENT

June 5, 2007

Citigroup Global Markets Inc.,

Wachovia Capital Markets, LLC,

ABN AMRO Incorporated,

BMO Capital Markets Corp. and

J.P. Morgan Securities Inc.,

as the Initial Purchasers (the “Initial Purchasers”)

c/o Citigroup Global Markets Inc., as

   representative of the Initial Purchasers

   (the “Representative”)

   390 Greenwich Street

   New York, New York 10013

Ladies and Gentlemen:

Section 1. Authorization of Notes.

NewStar Financial, Inc. (the “Company”), as designated manager of NewStar
Commercial Loan LLC 2007-1 (the “Trust Depositor”), has duly authorized the sale
of the NewStar Commercial Loan Trust 2007-1 Notes, consisting of the Class A-1
Notes (the “Class A-1 Notes”), the Class A-2 Notes (the “Class A-2 Notes”), the
Class B Notes (the “Class B Notes”), the Class C Notes (the “Class C Notes”),
the Class D Notes (the “Class D Notes” and together with the Class A-1 Notes,
the Class B Notes and the Class C Notes, the “Offered Notes”), the Class E Note
(the “Class E Note”) and the Class F Note (the “Class F Note” and together with
the Class A-2 Notes, the Class E Note and the Offered Notes, the “Notes”) of
NewStar Commercial Loan Trust 2007-1, a Delaware statutory trust (the “Trust”).
The Trust was formed pursuant to (i) a Trust Agreement, dated as of May 15, 2007
and amended and restated on June 5, 2007 (the “Trust Agreement”) between the
Trust Depositor and Wilmington Trust Company, as the owner trustee (the “Owner
Trustee”) and (ii) a Certificate of Trust filed with the Secretary of State of
the State of Delaware on May 15, 2007. The Class A-1 Notes will be issued in an
aggregate principal amount of $336,500,000, the Class A-2 Notes will be issued
in an aggregate principal amount of up to $100,000,000, the Class B Notes will
be issued in an aggregate principal amount of $24,000,000, the Class C Notes
will be issued in an aggregate principal amount of $58,500,000, the Class D
Notes will be issued in an aggregate



--------------------------------------------------------------------------------

principal amount of $27,000,000, the Class E Notes will be issued in an
aggregate principal amount of $29,100,000 and the Class F Note will be issued in
an aggregate principal amount of $24,900,000. In addition to the Notes, the
Trust is issuing a Trust Certificate (the “Certificate”). The Notes will be
secured by the assets of the Trust. The Certificate will represent a fractional
undivided beneficial interest in the Trust. The Certificate will be issued
pursuant to the Trust Agreement. The Notes will be issued pursuant to an
Indenture, to be dated as of June 5, 2007 (the “Indenture”), between the Trust
and U.S. Bank National Association, as the Trustee (the “Trustee”). The primary
assets of the Trust will be a pool of commercial loans, or interests thereon,
originated or purchased by the Company (collectively, the “Commercial Loans”).
The Trust Depositor will acquire the Commercial Loans from the Company pursuant
to a Commercial Loan Sale Agreement, to be dated as of June 5, 2007 (the “Loan
Sale Agreement”), between the Company and the Trust Depositor. Pursuant to a
Sale and Servicing Agreement, to be dated as of June 5, 2007 (the “Sale and
Servicing Agreement”), among the Trust, the Company, the Trust Depositor, Lyon
Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as the Backup
Servicer, the Trustee and Wilmington Trust Company, as the Owner Trustee (the
“Owner Trustee”), the Trust Depositor will sell, transfer and convey to the
Trust, without recourse, all of its right, title and interest in the Commercial
Loans. Pursuant to the Indenture, as security for the indebtedness represented
by the Notes, the Trust will pledge and grant to the Trustee a security interest
in the Commercial Loans, and its rights under the Loan Sale Agreement and the
Sale and Servicing Agreement. This Purchase Agreement (the “Agreement”), the
Trust Agreement, the Loan Sale Agreement, the Sale and Servicing Agreement, the
Indenture and the Class A-2 Note Purchase Agreement are referred to collectively
as the “Transaction Documents.”

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Sale and Servicing Agreement.

The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), to “qualified
institutional buyers” in compliance with the exemption from registration
provided by Rule 144A under the Securities Act (“QIBs”), in offshore
transactions in reliance on Regulation S under the Securities Act (“Regulation
S”), and to institutional “accredited investors” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) (“Institutional Accredited Investors”)
who, in each case, are “qualified purchasers” (“Qualified Purchasers”) for
purposes of Section 3(c)(7) under the Investment Company Act of 1940, as amended
(the “1940 Act”).

In connection with the sale of the Offered Notes, the Company has prepared a
preliminary confidential offering memorandum dated May 7, 2007 (including any
exhibits thereto and all information incorporated therein by reference, the
“Preliminary Memorandum”), as supplemented by a further preliminary confidential
offering memorandum dated May 24, 2007 (including any exhibits thereto and all
information incorporated therein by reference, the “Preliminary Memorandum
Supplement”), and a final confidential offering memorandum to be dated prior to
the Closing Date (including any exhibits, amendments or supplements thereto and
all information incorporated therein by reference, the “Final Memorandum”, and
each of the Preliminary Memorandum, the Preliminary Memorandum Supplement and
the Final Memorandum, a “Memorandum”) including a description of the terms of
the Offered Notes, the terms of the offering, and a description of the Trust. It
is understood and agreed that the opening of business on

 

2



--------------------------------------------------------------------------------

May 29, 2007 constitutes the time of the contract of sale for each purchaser of
the Offered Notes offered to the investors for purposes of Rule 159 under the
Securities Act (the “Time of Sale”) and that (i) the Preliminary Memorandum
Supplement, which supplements, amends and restates the Preliminary Memorandum
and (ii) the information set forth on Schedule II hereto constitute the entirety
of the information conveyed to investors as of the Time of Sale (the “Time of
Sale Information”).

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchasers from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchasers’ right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

During each Interest Period, the Class A-1 Notes shall bear interest at a per
annum rate equal to the then applicable LIBOR plus 0.24% per annum, the Class B
Notes shall bear interest at a per annum rate equal to the then applicable LIBOR
plus 0.55% per annum, the Class C Notes shall bear interest at a per annum rate
equal to the then applicable LIBOR plus 1.30% per annum and the Class D Notes
shall bear interest at a rate equal to the then applicable LIBOR plus 2.30% per
annum.

Each of the Company, the Trust Depositor and the Trust, as applicable, hereby
agrees with you, as the Initial Purchasers, as follows:

Section 2. Purchase and Sale of Offered Notes.

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Trust agrees to sell to the Initial Purchasers
the Offered Notes (other than the Class A-2 Notes), and the Representative on
behalf of the several Initial Purchasers has agreed to use their commercially
reasonable efforts to place their respective allotment of the aggregate
principal amount of Offered Notes set forth on Schedule I hereto with investors
in accordance with the terms hereof. It is understood and agreed that the
allotments of the aggregate principal amount of Offered Notes of each of ABN
AMRO Incorporated, BMO Capital Markets Corp. and J.P. Morgan Securities Inc. is
zero. It is further understood and agreed that the Initial Purchasers are not
acquiring, and have no obligation to acquire, the Class A-2 Notes (which will be
acquired by the respective Holder of the Class A-2 Notes pursuant to the
Class A-2 Purchase Agreement), the Class E Note, the Class F Note or the
Certificate (which Class E Note, Class F Note and Certificate will be acquired
by the Trust Depositor on the Closing Date pursuant to the Sale and Servicing
Agreement). It is further understood and agreed that the Representative may
convey all or a portion of the Offered Notes to the other Initial Purchasers,
each of which (including the Representative) may retain the Offered Notes,
purchase the Offered Notes for their own account, or sell the Offered Notes to
their affiliates or to any other investor in accordance with the applicable
provisions hereof and of the Indenture.

(a) In addition, whether or not the transaction contemplated hereby shall be
consummated, the Company agrees to pay or cause to be paid by the Issuer all
other costs and expenses incident to the performance by the Company of its
obligations hereunder and under the documents to be executed and delivered in
connection with the offering, issuance, sale and delivery of the Offered Notes

 

3



--------------------------------------------------------------------------------

(the “Documents”), including, without limitation or duplication, (i) the fees
and disbursements of counsel to the Company; (ii) the fees and expenses of any
trustees or custodian due to such trustees’ or custodian’s initial expenses
incurred in connection with the issuance of the Offered Notes and its counsel;
(iii) the fees and expenses of any bank establishing and maintaining accounts on
behalf of the holders of the Offered Notes or in connection with the
transaction; (iv) the fees and expenses of the accountants for the Company,
including the fees for the “comfort letters” or “agreed–upon procedures letters”
required by the Initial Purchasers, any rating agency or any purchaser in
connection with the offering, sale, issuance and delivery of the Offered Notes;
(v) all expenses incurred in connection with the preparation and distribution of
one or more preliminary offering memoranda and the Final Memorandum and other
disclosure materials prepared and distributed and all expenses incurred in
connection with the preparation and distribution of the Transaction Documents;
(vi) the fees charged by any securities rating agency for rating the Offered
Notes; (vii) the fees for any securities identification service for any CUSIP or
similar identification number required by the purchasers or requested by the
Initial Purchasers; (viii) the reasonable fees and disbursements of counsel to
the Initial Purchasers; (ix) all expenses in connection with the qualification
of the Offered Notes for offering and sale under state securities laws,
including the fees and disbursements of counsel and, if requested by the Initial
Purchasers, the cost of the preparation and reproduction of any “blue sky” or
legal investment memoranda; (x) any federal, state or local taxes, registration
or filing fees (including Uniform Commercial Code financing statements) or other
similar payments to any federal, state or local governmental authority in
connection with the offering, sale, issuance and delivery of the Offered Notes;
and (xi) the reasonable fees and expenses of any special counsel or other
experts required to be retained to provide advice, opinions or assistance in
connection with the offering, issuance, sale and delivery of the Offered Notes.

Section 3. Delivery.

Delivery of the Offered Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any Offered
Note to be sold by an Initial Purchaser to an Institutional Accredited Investor
that is also a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940
Act, but that is not a QIB (as such terms are defined herein) shall be delivered
in fully registered, certificated form in the minimum denominations set forth in
the Memorandum at the offices of Dechert LLP at 10:00 a.m. Boston, Massachusetts
time, on June 5, 2007, or such other place, time or date as may be mutually
agreed upon by the Initial Purchasers and the Company (the “Closing Date”).
Subject to the foregoing, the Offered Notes will be registered in such names and
such denominations as the Representative on behalf of the Initial Purchasers
shall specify in writing to the Company and the Trustee. The Class A-2 Notes,
the Class E Notes, the Class F Note and the Certificate shall be delivered on
the Closing Date in fully registered, certificated form in the minimum
denominations and the required proportions set forth in the Memorandum.

 

4



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of the Company.

The Company represents and warrants to the Initial Purchasers, as of the date
hereof and as of the Closing Date, that:

 

(i) The Final Memorandum does not and will not and any amendments thereof or
supplement thereto and any additional information and documents concerning the
Offered Notes, including but not limited to one or more marketing books,
delivered by or on behalf of the Company to prospective purchasers of the
Offered Notes (collectively, such information and documents, the “Additional
Offering Documents”), did not or will not, each as of their respective dates or
date on which such statement was made and as of the Closing Date, do not and
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements in each, in light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty as to the information contained in
or omitted from the Final Memorandum or the Additional Offering Documents in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Initial Purchasers referenced in the last
sentence of Section 8(a) herein.

(ii) The Time of Sale Information, as of the Time of Sale, did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
referenced in the last sentence of Section 8(a) herein.

(iii) The Company is a Delaware corporation, duly organized and validly existing
under the laws of the State of Delaware, has all corporate power and authority
necessary to own or hold its properties and conduct its business in which it is
engaged as described in each Memorandum and has all licenses necessary to carry
on its business as it is now being conducted and is licensed and qualified in
each jurisdiction in which the conduct of its business (including, without
limitation, the origination and acquisition of Loans and Related Property and
performing its obligations hereunder and under the Transaction Documents)
requires such licensing or qualification and in which the failure so to qualify
would have a material adverse effect on the business, properties, assets, or
condition (financial or otherwise) of the Company.

(iv) This Agreement has been duly authorized, executed and delivered by the
Company, and, assuming due authorization, execution and delivery thereof by the
other parties hereto, constitutes a valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms, subject,
as to enforcement only, to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or the application of equitable principles in any proceeding, whether
at law or in equity.

(v) The Loan Sale Agreement and the Sale and Servicing Agreement have been duly
authorized, executed and delivered by the Company and, assuming due
authorization, execution and delivery thereof by the other parties thereto,
constitute valid and binding agreements of the Company, enforceable against the
Company in accordance with their respective terms, subject, as to enforcement
only, to the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity.

 

5



--------------------------------------------------------------------------------

(vi) The Offered Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchasers in accordance with this Agreement, the Offered Notes will
constitute valid and binding obligations of the Trust, enforceable against the
Trust in accordance with their terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity, and will be
entitled to the benefits of the Indenture.

(vii) Other than as set forth in or contemplated by each Memorandum, there are
no legal or governmental proceedings pending to which the Company is a party or
of which any property or assets of the Company are the subject of which, if
determined adversely to the Company, would individually or in the aggregate have
a material adverse effect on the financial position, stockholders’ equity or
results of operations of the Company or on the performance by the Company of its
obligations hereunder or under the Transaction Documents; and to the knowledge
of the Company no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

(viii) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated herein and therein and in all documents
relating to the Notes will not result in any breach or violation of, or
constitute a default under, any agreement or instrument to which the Company is
a party or to which any of its properties or assets are subject, except for such
of the foregoing as to which relevant waivers, consents or amendments have been
obtained and are in full force and effect or which would not reasonably be
expected to have a material adverse effect on the financial position,
stockholders’ equity or results of operations of the Company or on the
performance by the Company of its obligations hereunder or under the Transaction
Documents, nor will any such action result in a violation of the certificate of
incorporation or by-laws of the Company or any Applicable Law.

(ix) Neither the Trust nor the pool of Commercial Loans is, nor after giving
effect to the transactions contemplated by the Transaction Documents will be,
required to be registered as an “investment company” under the 1940 Act.

(x) Assuming the Initial Purchasers’ representations are true and accurate, it
is not necessary in connection with the offer, sale and delivery of the Offered
Notes in the manner contemplated by this Agreement and each Memorandum to
register the Offered Notes under the Securities Act or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended.

(xi) The Offered Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

 

6



--------------------------------------------------------------------------------

(xii) At the time of execution and delivery of the Sale and Servicing Agreement
and after giving effect to any contemporaneous releases under the Warehouse
Facilities, the Trust Depositor owned the Commercial Loans conveyed to it on the
Closing Date free and clear of all liens, encumbrances, adverse claims or
security interests (“Liens”) other than Liens permitted by the Transaction
Documents, and the Trust Depositor had the power and authority to transfer such
Commercial Loans to the Trust.

(xiii) Upon the execution and delivery of the Transaction Documents, payment by
the Initial Purchasers and the Trust Depositor for the Offered Notes and
delivery to the Initial Purchasers and the Trust Depositor of the Offered Notes,
the Trust will own the Commercial Loans conveyed to it on the Closing Date and
the Initial Purchasers will acquire title to the Offered Notes, in each case
free of Liens except such Liens as may be created or granted by the Initial
Purchasers and those permitted in the Transaction Documents.

(xiv) No consent, authorization or order of, or filing or registration with, any
court or governmental agency is required for the issuance and sale of the
Offered Notes or the execution, delivery and performance by the Company of this
Agreement or the other Transaction Documents to which it is a party, except such
consents, approvals, authorizations, registrations or qualifications as have
been obtained or as may be required under state securities or blue sky laws in
connection with the sale and delivery of the Offered Notes in the manner
contemplated herein.

(xv) The Commercial Loans in all material respects have the characteristics
described in the Time of Sale Information and the Final Memorandum.

(xvi) Each of the representations and warranties of the Company and the Trust
Depositor set forth in each of the other Transaction Documents is true and
correct in all material respects.

(xvii) Any taxes, fees and other governmental charges payable in connection with
the execution, delivery and issuance of this Agreement and the other Transaction
Documents and the Notes have been or will be paid by the Company prior to the
Closing Date.

(xviii) No adverse selection procedures were used in selecting the Commercial
Loans from among the loans that meet the representations and warranties of the
Company contained in the Loan Sale Agreement and that are included in the Loan
Assets.

(xix) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Company nor
anyone acting on their behalf has, directly or indirectly (except to or through
the Initial Purchasers), sold or offered, or attempted to offer or sell, or
solicited any offers to buy, or otherwise approached or negotiated in respect
of, any of the Offered Notes and neither the Company nor any of its affiliates
will do any of the foregoing. As used herein, the terms “offer” and “sale” have
the meanings specified in Section 2(3) of the Securities Act.

 

7



--------------------------------------------------------------------------------

(xx) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Company has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Offered Notes in a manner that would require the registration
under the Securities Act of the offering contemplated by each Memorandum or
engaged in any form of general solicitation or general advertising in connection
with the offering of the Offered Notes.

(xxi) With respect to any Offered Notes subject to the provisions of Regulation
S of the Securities Act, the Company has not offered or sold such Offered Notes
during the Distribution Compliance Period to a person (other than the Initial
Purchasers) who is within the United States or its possessions or to a United
States person. For this purpose, the term “Distribution Compliance Period” is
defined as such term is defined in Regulation S and the terms “United States or
its possessions” and “United States person” are defined as such terms are
defined for purposes of Treas. Reg. § 1.163–5(c)(2)(i)(D).

(xxii) Since the date of the latest audited financial statements of the Company,
there has been no change nor any development or event involving a prospective
change which has had or could reasonably be expected to have a material adverse
change in or effect on (i) the business, operations, properties, assets,
liabilities, stockholders’ equity, earnings, condition (financial or otherwise),
results of operations or management of the Company and its subsidiaries,
considered as one enterprise, whether or not in the ordinary course of business
except for the impact on the Company’s earnings due to the $14.9 million
impairment on investments related to the writedown of a RMBS security as
disclosed in the Company’s report on Form 10-Q for the fiscal quarter ended
March 31, 2007, or (ii) the ability of the Company to perform its obligations
hereunder or under the Transaction Documents.

Section 5. Sale of Offered Notes to the Initial Purchasers.

The sale of the Offered Notes to the Representative on behalf of the several
Initial Purchasers and the Trust Depositor will be made without registration of
the Offered Notes under the Securities Act, in reliance upon the exemption
therefrom provided by Section 4(2) of the Securities Act.

(a) The Company, the Initial Purchasers and the Trust Depositor hereby agree
that the Offered Notes will be offered and sold only in transactions exempt from
registration under the Securities Act. The Company, the Initial Purchasers and
the Trust Depositor will each reasonably believe at the time of any sale of the
Offered Notes by the Trust through the Initial Purchasers (i) that either
(A) each purchaser of the Offered Notes is an institutional investor that is
(1) a QIB who is a Qualified Purchaser purchasing for its own account (or for
the accounts of QIBs to whom notice has been given that the resale, pledge or
other transfer is being made in reliance on Rule 144A) in transactions meeting
the requirements of Rule 144A, or (2) an Institutional Accredited Investor who
is a Qualified Purchaser who purchases for its own account and provides the
applicable Initial Purchasers or the Trust Depositor with a written
certification in substantially the form of Exhibit D-1 to the Indenture, or
(B) each purchaser is acquiring the Offered Notes in an offshore transaction
meeting the requirements of Regulation S and is a Qualified Purchaser, and
(ii) that the offering of the Offered

 

8



--------------------------------------------------------------------------------

Notes will be made in a manner it reasonably believes will enable the offer and
sale of the Offered Notes to be exempt from registration under state securities
or Blue Sky laws; and each such party understands that no action has been taken
to permit a public offering in any jurisdiction where action would be required
for such purpose. The Company, the Initial Purchasers and the Trust Depositor
each further agree not to (i) engage (and represents that it has not engaged) in
any activity that would constitute a public offering of the Offered Notes within
the meaning of Section 4(2) of the Securities Act or (ii) offer or sell the
Offered Notes by (and represents that it has not engaged in) any form of general
solicitation or general advertising (as those terms are used in Regulation D),
including the methods described in Rule 502(c) of Regulation D, in connection
with any offer or sale of the Offered Notes.

(b) Each Initial Purchaser hereby represents and warrants to and agrees with the
Company, that (i) it is a QIB and a Qualified Purchaser and (ii) it will offer
the Offered Notes only (A) to persons who it reasonably believes are QIBs who
are Qualified Purchasers in transactions meeting the requirements of Rule 144A,
(B) to institutional investors who it reasonably believes are Institutional
Accredited Investors who are Qualified Purchasers or (C) to persons it
reasonably believes are Qualified Purchasers in offshore transactions in
accordance with Regulation S. Each Initial Purchaser further agrees that it will
(i) deliver to each purchaser of the Offered Notes, at or prior to the Time of
Sale, a copy of the Time of Sale Information, as then amended or supplemented,
which Time of Sale Information will include a Notice to Investors in the form
attached hereto as Exhibit A, and (ii) prior to any sale of the Offered Notes to
an Institutional Accredited Investor that it does not reasonably believe is a
QIB who is a Qualified Purchaser, it will receive from such Institutional
Accredited Investor a written certification in substantially the form attached
as Exhibit D-1 to the Indenture.

(c) Each Initial Purchaser hereby represents that it is duly authorized and
possesses the requisite corporate power to enter into this Agreement.

(d) Each Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of such Initial Purchasers,
threatened against or affecting, such Initial Purchasers before any court or
arbitrator or any government body, agency, or official which could materially
adversely affect the ability of such Initial Purchasers to perform its
obligations under this Agreement.

(e) Each Initial Purchaser hereby represents and agrees that all offers and
sales of the Offered Notes to non–United States persons, prior to the expiration
of the Distribution Compliance Period, will be made only in accordance with the
provisions of Rule 903 or Rule 904 of Regulation S (except to the extent of any
beneficial owners thereof who acquired an interest therein pursuant to another
exemption from registration under the Securities Act and who will take delivery
of a beneficial ownership interest in a Global Note, as contemplated in the
Indenture) and only upon the receipt of the certification of beneficial
ownership of the securities by a non–United States person in the form provided
in the Indenture. For this purpose, the term “Distribution Compliance Period” is
defined as such term is defined in Regulation S and the term “United States
person” is defined as such term is defined for purposes of Treas. Reg.
§1.163–5(c)(2)(i)(D).

 

9



--------------------------------------------------------------------------------

(f) Each Initial Purchaser hereby represents that it (i) has not offered or
sold, and it will not offer or sell, any Offered Notes to any Person in the
United Kingdom except to (A) investment professionals as defined in Article 19
of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005
(the “Order”) and investment personnel of the foregoing, (B) persons who fall
within any of the categories of persons described in Articles 49(2)(A) to
49(2)(E) of the Order (high net worth companies, unincorporated associations,
etc.) and investment personnel of the foregoing and (C) any person to whom it
may otherwise lawfully be made, or otherwise in circumstances that have not
resulted and will not result in an offer to the public in the United Kingdom
within the meaning of Section 102B of the Financial Services and Markets Act
2000 (the “FSMA”); (ii) has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to any
Offered Notes in, from or otherwise involving the United Kingdom; and (iii) has
only communicated or caused to be communicated and will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the FSMA) received by it in
connection with the issue or sale of any Offered Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuer, or to persons to whom
such communication may otherwise lawfully be made.

(g) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), each Initial Purchaser hereby represents and agrees that
effective from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of the Offered Notes to the public in
that Relevant Member State prior to the publication of a prospectus in relation
to the Offered Notes which has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent authority in that Relevant Member State, all
in accordance with the Prospectus Directive, except that it may, effective from
and including the Relevant Implementation Date, make an offer of the Offered
Notes to the public in that Relevant Member State at any time:

(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities:

(ii) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated financial statements; or

(iii) in any other circumstances which do not require the publication by the
issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.

For the purposes of this Section 5(g), the expression “offer of Offered Notes to
the public” in relation to any Offered Notes in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes so as to enable an investor to decide
to purchase or subscribe the Offered Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.

 

10



--------------------------------------------------------------------------------

Section 6. Certain Agreements of the Company.

The Company covenants and agrees with the Initial Purchasers as follows:

(a) If, at any time prior to the 90th day following the Closing Date, any event
involving the Company shall occur as a result of which the Final Memorandum (as
then amended or supplemented) would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, the Company will immediately notify the Representative on behalf of
the Initial Purchasers and prepare and furnish to the Initial Purchasers an
amendment or supplement to the Final Memorandum that will correct such statement
or omission. The Company will not at any time amend or supplement the Final
Memorandum (i) prior to having furnished the Initial Purchasers with a copy of
the proposed form of the amendment or supplement and giving the Initial
Purchasers a reasonable opportunity to review the same or (ii) in a manner to
which the Representative on behalf of the Initial Purchasers or its counsel
shall object.

(b) During the period referred to in Section 6(a), the Company will furnish to
the Initial Purchasers, without charge, copies of the Final Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case as soon as reasonably available and in such quantities as the Initial
Purchasers may from time to time reasonably request.

(c) At all times during the course of the private placement contemplated hereby
and prior to the Closing Date, (i) the Company will make available to each
offeree the Additional Offering Documents and information concerning any other
relevant matters, as they or any of their affiliates possess or can acquire
without unreasonable effort or expense, as determined in good faith by them,
(ii) the Company will provide each offeree the opportunity to ask questions of,
and receive answers from, them concerning the terms and conditions of the
offering and to obtain any additional information, to the extent they or any of
their affiliates possess such information or can acquire it without unreasonable
effort or expense (as determined in good faith by them), necessary to verify the
accuracy of the information furnished to the offeree, (iii) the Company will not
publish or disseminate any material in connection with the offering of the
Offered Notes except as contemplated herein or as consented to by the
Representative on behalf of the Initial Purchasers or except in connection with
the Company’s disclosure obligations under the Exchange Act provided that no
such disclosure under the Exchange Act would result in a requirement that the
offering of the Notes be registered under §5 of the Securities Act, (iv) the
Company will advise the Initial Purchasers promptly of the receipt by the
Company of any communication from the SEC or any state securities authority
concerning the offering or sale of the Offered Notes, (v) the Company will
advise the Initial Purchasers promptly of the commencement of any lawsuit or
proceeding to which the Company is a party relating to the offering or sale of
the Offered Notes, and (vi) the Company will advise the Initial Purchasers of
the suspension of the qualification of the Offered Notes for offering or sale in
any jurisdiction, or the initiation or threat of any procedure for any such
purpose.

 

11



--------------------------------------------------------------------------------

(d) The Company will furnish, upon the written request of any Noteholder or of
any owner of a beneficial interest therein, such information as is specified in
paragraph (d)(4) of Rule 144A under the Securities Act (i) to such Noteholder or
beneficial owner, (ii) to a prospective purchaser of such Note or interest
therein who is a QIB and a Qualified Purchaser designated by such Noteholder or
beneficial owner, or (iii) to the Trustee for delivery to such Noteholder,
beneficial owner or prospective purchaser, in order to permit compliance by such
Noteholder or beneficial owner with Rule 144A in connection with the resale of
such Note or beneficial interest therein by such holder or beneficial owner in
reliance on Rule 144A unless, at the time of such request, the Issuer is subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934 or is exempt from such reporting requirements pursuant to and in
compliance with Rule 12g3-2(b).

(e) Except as otherwise provided in the Indenture, each Offered Note will
contain a legend to the effect set forth in the form of Notice to Investors
attached as Exhibit A hereto.

(f) In connection with the application to list the Listed Notes on the Irish
Stock Exchange, the Company will furnish from time to time any and all
documents, instruments, information and commercially reasonable undertakings and
publish all advertisements or other material that may be necessary in order to
effect such listing and use commercially reasonable efforts to maintain such
listing until none of such Notes is outstanding or until such time as payment of
principal, interest and any additional amounts (if any) in respect of all such
Notes have been duly provided for, whichever is earlier; provided that if such
listing can no longer be reasonably maintained, the Company will use its best
efforts to obtain and maintain the quotation for, or listing of, such Notes on
such other stock exchange or exchanges in the European Union as the Initial
Purchasers may reasonably request.

Section 7. Conditions of the Initial Purchasers’ Obligations.

The obligations of the Representative on behalf of the several Initial
Purchasers to purchase the Offered Notes on the Closing Date will be subject to
the accuracy, in all material respects, of the representations and warranties of
the Company herein, to the performance, in all material respects, by the Company
of its obligations hereunder and to the following additional conditions
precedent:

(a) The Offered Notes shall have been duly authorized, executed, authenticated,
delivered and issued, the Transaction Documents shall have been duly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect, and the Required Loan Documents in respect of the Commercial
Loans shall have been delivered to the Trustee pursuant to and as required by
the Sale and Servicing Agreement.

(b) The Initial Purchasers shall have received a certificate, dated as of the
Closing Date, of the President, Chief Executive Officer, Chief Financial
Officer, Treasurer or any Managing Director of the Company to the effect that
such officer has carefully examined this Agreement, each Memorandum and the
Transaction Documents and that, to the best of such officer’s knowledge

 

12



--------------------------------------------------------------------------------

(i) since the date information is given in each Memorandum, there has not been
any material adverse change in the condition, financial or otherwise, or in the
earnings, results of operations, business affairs or business prospects of the
Company, whether or not arising in the ordinary course of business, or the
ability of the Company to perform its obligations hereunder or under the
Transaction Documents or in the characteristics of the Commercial Loans except
as contemplated by each Memorandum or as described in such certificates,
(ii) the representations and warranties of the Company set forth herein are true
and correct in all material respects as of the Closing Date, as though such
representations and warranties had been made on and as of such date, (iii) the
Company has complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder and under the
Transaction Documents, at or prior to the Closing Date, (iv) the representations
and warranties of the Company and the Trust Depositor in the Transaction
Documents are true and correct in all material respects, as of the Closing Date,
as though such representations and warranties had been made on and as of such
date, and (v) nothing has come to the attention of such officer that would lead
such officer to believe that (A) the Time of Sale Information, as of the Time of
Sale, contained any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (B) the Final
Memorandum, and any amendment thereof or supplement thereto, as of its date and
as of the Closing Date, or any Additional Offering Document contained or
contains an untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(c) The Class A-1 Notes and the Class A-2 Notes shall each have been rated no
less than “Aaa” by Moody’s, “AAA” by S&P, and “AAA” by Fitch, the Class B Notes
shall have been rated no less than “Aa2” by Moody’s, “AA” by S&P, and “AA” by
Fitch, the Class C Notes shall have been rated no less than “A2” by Moody’s, “A”
by S&P and “A” by Fitch, and the Class D Notes shall have been rated no less
than “Baa1” by Moody’s, “BBB” by S&P and “BBB+” by Fitch, such ratings shall not
have been rescinded, and no public announcement shall have been made by the
respective rating agencies that the rating of the Offered Notes have been placed
under review.

(d) On the date of the Final Memorandum, KPMG International shall have furnished
to the Initial Purchasers an “agreed upon procedures” letter, dated the date of
delivery thereof, in form and substance satisfactory to the Representative on
behalf of the Initial Purchasers, with respect to certain financial and
statistical information contained in the Final Memorandum.

(e) Initial Purchasers shall have received an opinion, dated the Closing Date,
of in-house counsel to the Trustee, in form and substance satisfactory to the
Representative on behalf of the Initial Purchasers.

(f) The Initial Purchasers shall have received legal opinions of Winston &
Strawn LLP, counsel to the Company and the Trust Depositor, (i) with respect to
certain corporate, federal tax, securities law and investment company matters,
in form and substance satisfactory to the Representative on behalf of the
Initial Purchasers and (ii) with respect to certain “true sale” and
“non–consolidation” issues in form and substance satisfactory to the
Representative on behalf of the Initial Purchasers.

 

13



--------------------------------------------------------------------------------

(g) The Initial Purchasers shall have received an opinion of Winston & Strawn
LLP, counsel to the Company and the Trust Depositor, with respect to certain
“perfection issues” in form and substance satisfactory to the Representative on
behalf of the Initial Purchasers.

(h) The Initial Purchasers shall have received opinions of Pepper Hamilton LLP,
counsel to the Owner Trustee and the Trust, with respect to certain trust
matters and with respect to certain “perfection issues,” in each case in form
and substance satisfactory to the Representative on behalf of the Initial
Purchasers.

(i) The Initial Purchasers shall have received from the Trustee a certificate
signed by one or more duly authorized officers of the Trustee, dated the Closing
Date, in customary form.

(j) The Initial Purchasers shall have received from the Owner Trustee, a
certificate signed by one or more duly authorized officers of the Owner Trustee,
dated the Closing Date, in customary form.

(k) The Company shall have furnished to the Initial Purchasers and its counsel
such further information, certificates and documents as the Initial Purchasers
and its counsel may reasonably have requested, and all proceedings in connection
with the transactions contemplated by this Agreement and all documents incident
hereto shall be in all material respects reasonably satisfactory in form and
substance to the Representative on behalf of the Initial Purchasers and its
counsel.

(l) All documents incident hereto and to the Transaction Documents shall be
reasonably satisfactory in form and substance to the Representative on behalf of
the Initial Purchasers and its counsel, and the Initial Purchasers and its
counsel shall have received such information, certificates and documents as they
may reasonably request.

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the
Representative on behalf of the Initial Purchasers, this Agreement and all of
the Initial Purchasers’ obligations hereunder may be canceled by the
Representative on behalf of the Initial Purchasers at or prior to delivery of
and payment for the Offered Notes. Notice of such cancellation shall be given to
the Company in writing, or by telephone or facsimile confirmed in writing.

Section 8. Indemnification and Contribution.

(a) The Company and the Trust, jointly and severally (each an “indemnifying
party” as such term is used in this Agreement), shall indemnify and hold
harmless each Initial Purchaser (whether acting as an Initial Purchaser or as
placement agent with respect to any of the Offered Notes), their respective
officers, directors, employees, agents and each person, if any, who controls an
Initial Purchaser within the meaning of either the Securities Act or the
Exchange Act and the respective affiliates of each Initial Purchaser (each an
“indemnified party” as such term is used in this Agreement) from and against any
loss, claim, damage or liability, joint or several, and any action in respect
thereof, to which any indemnified party may become subject, under the Securities
Act or Exchange Act or otherwise, insofar as such loss, claim, damage, liability
or action arises out of, or is based upon, any untrue statement or

 

14



--------------------------------------------------------------------------------

alleged untrue statement of a material fact contained in the Final Memorandum,
any Additional Offering Document or the Time of Sale Information or arises out
of, or is based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made not misleading,
and shall reimburse any such indemnified party for any legal and other expenses
reasonably incurred by such indemnified party in investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action;
provided, however, that the indemnifying parties shall not be liable to any such
indemnified party in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Time of Sale Information or the Final Memorandum in reliance upon and in
conformity with written information furnished to the Company by such indemnified
party specifically for inclusion therein; provided, further, that the foregoing
indemnity shall not inure to the benefit of any indemnified party from whom the
person asserting any such loss, claim, damage or liability purchased the Offered
Notes which are the subject thereof if the indemnifying parties shall sustain
the burden of proving that such indemnified party sold Offered Notes to or
placed Offered Notes with the person alleging such loss, claim, damage or
liability without sending or giving a copy of the Time of Sale Information at or
prior to the confirmation of the sale of the Offered Notes, if the Company shall
have previously furnished copies thereof to such indemnified party and the loss,
claim, damage or liability of such person results from an untrue statement or
omission of a material fact contained in the Preliminary Memorandum which was
corrected in the Time of Sale Information. The foregoing indemnity is in
addition to any liability that the indemnifying parties may otherwise have to
any indemnified party. The indemnifying parties acknowledges that the statements
set forth in the Time of Sale Information and the Final Memorandum (x) under the
captions: “Plan of Distribution” (but solely the fourth, fifth, seventh, eighth,
tenth and fourteenth paragraphs under such caption), with respect to each
Initial Purchaser; and (y) relating to: (i) Citigroup Global Markets Inc. in the
second paragraph under the caption “Plan of Distribution”, and with respect to
its address under the caption “Purchaser Inquiries” and (ii) Wachovia Capital
Markets, LLC in the third full paragraph on page i of each Memorandum and in the
third paragraph under the caption “Plan of Distribution” constitute the only
written information furnished to the Company by or on behalf of the indemnified
parties specifically for inclusion in the Time of Sale Information, the Final
Memorandum or any Additional Offering Document.

(b) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it

 

15



--------------------------------------------------------------------------------

wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from any such indemnifying party or parties to the
indemnified party or parties of its or their election to assume the defense of
such claim or action, any such indemnifying party or parties shall not be liable
to the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party or parties in connection with the
defense thereof; provided that the Initial Purchasers seeking such indemnity
shall have the right to employ counsel to represent them and any other
indemnified party such indemnified party who may be subject to liability arising
out of any claim or action in respect of which indemnity may be sought by such
Initial Purchasers against an indemnifying party under this Section 8, if (i) in
the reasonable judgment of such Initial Purchasers, there may be legal defenses
available to them and any other indemnified party different from or in addition
to those available to the Company or the Trust, or there is a conflict of
interest between them and any other indemnified party, on one hand, and the
Company or the Trust, on the other, or (ii) the Company or the Trust shall fail
to select counsel reasonably satisfactory to the indemnified party or parties,
and in such event the fees and expenses of such separate counsel shall be paid
by the Company and/or the Trust. In no event shall the Company or the Trust be
liable for the fees and expenses of more than one separate firm of attorneys for
all indemnified parties in connection with any other action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) does not include a statement as to
or admission of, fault, culpability or a failure to act by or on behalf of any
such indemnified party, and (ii) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

(c) If the indemnification provided for in Section 8 shall for any reason be
unavailable to an indemnified party under subsection 8(a) hereof in respect of
any loss, claim, damage or liability, or any action in respect thereof, referred
to therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Trust on the one hand (without
duplication) and the Initial Purchasers on the other from the offering and sale
of the Offered Notes or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Trust on the one hand and the Initial
Purchasers on the other with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Trust on the one hand (without duplication) and
the Initial Purchasers on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
and sale of the Offered Notes (before deducting expenses) received by the
Company and the Trust bear (without duplication) to the total fees actually
received by the Initial Purchasers with respect to such offering and sale
(including, for the avoidance of doubt, with respect to the offering and sale of
the Class A-2 Notes). The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Trust or by the Initial Purchasers, the intent of the parties
and their relative knowledge,

 

16



--------------------------------------------------------------------------------

access to information and opportunity to correct or prevent such statement or
omission. The Company and the Trust and the Initial Purchasers agree that it
would not be just and equitable if contributions pursuant to this subsection
8(c) were to be determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this subsection 8(c) shall be deemed to include, for purposes of this
subsection 8(c), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection 8(c), no Initial
Purchaser shall be required to contribute any amount in excess of the aggregate
fee actually paid to such Initial Purchaser with respect to the offering of the
Offered Notes. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(d) The indemnity agreements contained in this Section 8 shall survive the
delivery of the Offered Notes, and the provisions of this Section 8 shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

Section 9. Termination.

This Agreement shall be subject to termination in the absolute discretion of the
Representative on behalf of the Initial Purchasers, by notice given to the
Company prior to delivery of and payment for the Offered Notes, if prior to such
time (i) trading in securities generally in the New York Stock Exchange or the
Irish Stock Exchange shall have been suspended or materially limited or any
setting of minimum prices for trading on such exchange has occurred, (ii) there
has been, since the respective dates as of which information is given in the
Time of Sale Information or the Final Memorandum, any material adverse change in
the condition, financial or otherwise, or in the properties (including, without
limitation, the Commercial Loans) or the earnings, business affairs or business
prospects of the Company considered as one enterprise, whether or not arising in
the ordinary course of business; (iii) a general moratorium on commercial
banking activities in New York shall have been declared by either U.S. federal
or New York State authorities, or (iv) there shall have occurred any material
outbreak or escalation of hostilities or other calamity or crises the effect of
which on the financial markets of the United States is such as to make it, in
the reasonable judgment of the Representative on behalf of the Initial
Purchasers, impracticable or inadvisable to market the Offered Notes on the
terms and in the manner contemplated by each Memorandum as amended or
supplemented.

Section 10. Severability Clause.

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

17



--------------------------------------------------------------------------------

Section 11. Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchasers, will be delivered to
the Representative, Citigroup Global Markets Inc., 390 Greenwich Street, New
York, New York 10013, Attention: Asset-Backed Finance – NewStar Commercial Loan
Trust 2007-1, Facsimile No.: 212.723.8591; or if sent to the Company, the Trust
Depositor or the Trust will be delivered to such party c/o Newstar Financial,
Inc., 500 Boylston Street, Boston, Massachusetts 02116, Attention: David K.
Roberts, facsimile (617) 848-4300.

Section 12. Representations and Indemnities to Survive.

The respective agreements, representations, warranties, indemnities and other
statements of the Company and its officers, and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers, the Company or any indemnified party referred to in Section 8 of
this Agreement, and will survive delivery of and payment for the Offered Notes.

Section 13. Successors.

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

Section 14. Applicable Law.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

 

18



--------------------------------------------------------------------------------

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON–EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

Section 15. Counterparts, Etc.

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

Section 16. Limitation of Liability.

Notwithstanding any other provision herein or elsewhere, this Agreement has been
executed and delivered on behalf of the Trust by Wilmington Trust Company, not
in its individual capacity, but solely in its capacity as Owner Trustee of the
Trust, in no event shall Wilmington Trust Company, or the Owner Trustee have any
liability in respect of the representations, warranties, or obligations of the
Trust hereunder or under any other document, as to all of which recourse shall
be had solely to the assets of the Trust, and for all purposes of this Agreement
and each other document, the Owner Trustee and Wilmington Trust Company, shall
be entitled to the benefits of the Trust Agreement. The provisions of this
Section 16 shall survive any termination of this Agreement.

Section 17. No Petition; Limited Recourse.

(a) The Initial Purchasers covenant and agree that, prior to the date that is
one year and one day (or such longer preference period as shall then be in
effect) after the payment in full of each Class of Notes rated by any Rating
Agency, they will not institute against the Issuer or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceedings under the
laws of the United States or any state of the United States.

(b) Notwithstanding anything to the contrary herein, the obligations of the
Issuer and the Trust Depositor hereunder are limited recourse obligations of the
Issuer and the Trust Depositor, respectively, payable solely from the Collateral
securing the Notes, and following the exhaustion of such Collateral, any claims
of the Initial Purchasers hereunder against the Issuer or the Trust Depositor
shall be extinguished. All payments by the Issuer or the Trust Depositor to the
Initial Purchasers hereunder shall be made subject to and in accordance with the
Priority of Payments set forth in Section 7.05 of the Sale and Servicing
Agreement.

 

19



--------------------------------------------------------------------------------

(c) This Section 17 will survive the termination of this Agreement.

Section 18. Arm’s-Length Transaction; Other Transactions.

(a) Each of the Company, the Trust Depositor and the Trust acknowledges and
agrees that (i) the purchase and sale of the Offered Notes pursuant to this
Agreement, including the determination of the offering price of the Offered
Notes and any related discounts and commissions, is an arm’s-length commercial
transaction between the Trust, on the one hand, and the Initial Purchasers, on
the other hand, (ii) in connection with the offering contemplated hereby and the
process leading to such transaction, each Initial Purchaser is and has been
acting solely as a principal and is not an agent or fiduciary of the Trust, the
Company or the Trust Depositor or any of their respective members, creditors,
employees or any other party, (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Trust, the
Company or the Trust Depositor with respect to the offering contemplated hereby
or the process leading thereto (irrespective of whether any Initial Purchaser
has advised or is currently advising any of the Trust, the Company or the Trust
Depositor on other matters) and no Initial Purchaser has any obligation to any
of the Trust, the Company or the Trust Depositor with respect to the offering
contemplated hereby, except the obligations expressly set forth in this
Agreement, and (iv) no Initial Purchaser has provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
each of the Trust, the Company and the Trust Depositor has consulted its own
legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

(b) Each of the Company, the Trust Depositor and the Trust acknowledges and
agrees that the Initial Purchasers and their respective Affiliates may have and
may in the future have investment and commercial banking, trust and other
relationships with parties other than the Company, the Trust Depositor and the
Trust, which parties may have interests with respect to the purchase and sale of
the Offered Notes. Although the Initial Purchasers in the course of such other
relationships may acquire information about the purchase and sale of the Offered
Notes, potential purchasers of the Offered Notes or such other parties, no
Initial Purchaser shall have any obligation to disclose such information to any
of the Company, the Trust Depositor or the Trust. Furthermore, each of the
Company, the Trust Depositor and the Trust acknowledges that each Initial
Purchaser may have fiduciary or other relationships whereby such Initial
Purchaser may exercise voting power over securities of various persons, which
securities may from time to time include securities of any of the Company, the
Trust Depositor or the Trust or their respective Affiliates or of potential
purchasers. Each of the Company, the Trust Depositor and the Trust acknowledges
that each Initial Purchaser may exercise such powers and otherwise perform any
functions in connection with such fiduciary or other relationships without
regard to its relationship to the Trust hereunder.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust Depositor, the Trust and the Initial Purchasers.

 

Very truly yours, NEWSTAR FINANCIAL, INC. By:   /s/ John J. Frishkopf Name:  
John J. Frishkopf Title:   Treasurer

 

NEWSTAR COMMERCIAL LOAN LLC 2007-1 By:   NewStar Financial, Inc., its designated
manager By:   /s/ John J. Frishkopf Name:   John J. Frishkopf Title:   Treasurer

 

NEWSTAR COMMERCIAL LOAN TRUST 2007-1 By:   WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as Owner Trustee on behalf of the Trust By:   /s/
J. Christopher Murphy Name:   J. Christopher Murphy Title:   Financial Services
Officer

NewStar Trust 2007-1

Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

CITIGROUP GLOBAL MARKETS INC.,

as Representative for itself and on behalf of the Initial Purchasers

By:   /s/ Steven Vierengel Name:   Steven Vierengel Title:   Director

NewStar Commercial Loan Trust 2007-1

Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Class Of Notes

   Principal Amount    Purchase Price (% of Par)

A-1

   $336,500,000    100%

B

   $  24,000,000    100%

C

   $  58,500,000    100%

D

   $  27,000,000    100%



--------------------------------------------------------------------------------

SCHEDULE II

TIME OF SALE INFORMATION

600MM NewStar Commercial Loan Trust 2007-1 **Priced** 144A/Reg S

Citi/Wachovia Joint Books                  Comgrs (on all but A-2): ABN-BMO-JPM

 

CLS

   SIZE    WAL    RATING   COUPON    PRICE

A-1

   336.5MM    8.00    AAA/Aaa/AAA   3ML+24    100-00

A-2

   100MM    8.00    AAA/Aaa/   PRE-MARKETED    100-00

B

   24MM    8.49    AA/Aa2/AA   3ML+55    100-00

C

   58.5MM    8.49    A/A2/A   3ML+130    100-00

D

   27MM    8.49    BBB/Baa1/BBB+   3ML+230    100-00

E

   29.1MM    8.49    BB/Ba2/BB   RETAINED   

F

   24.9MM    8.49    NA   RETAINED   

First Coupon 11/30/2007

Legal Final 9/30/2022

Trade 5/29 Settle 6/5F

Citi to bill and deliver

NewStar Commercial Loan Trust 2007-1

Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE TO INVESTORS

Because of the following restrictions, investors are advised to consult legal
counsel prior to making any offer, resale, pledge or other transfer of the
Offered Notes.

Each purchaser of the Offered Notes offered hereby will be deemed to have
represented and/or agreed as follows (terms used in this “Notice to Investors”
section that are defined in Rule 144A under the Securities Act (“Rule 144A”),
Regulation S under the Securities Act (“Regulation S”) or in Regulation D under
the Securities Act (“Regulation D”) are used herein as defined therein):

(1) The purchaser (A) is a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act (a “Qualified Institutional Buyer”) or an
institutional “accredited investor” (an “Institutional Accredited Investor”)
(within the meaning of Rule 501(a)(1)–(3) or (7) under the Securities Act) who
in either case is a “qualified purchaser” (a “Qualified Purchaser”) for purposes
of Section 3(c)(7) of the Investment Company Act of 1940, as amended (the “1940
Act”), (B) is acquiring the Offered Notes for its own account or for the account
of such a Qualified Institutional Buyer or an Institutional Accredited Investor
who in either case is a Qualified Purchaser purchasing for investment and not
for distribution in violation of the Securities Act, (C) if such Person is such
a Qualified Institutional Buyer who is a Qualified Purchaser, is aware that the
sale of the Offered Notes to it is being made in reliance on Rule 144A, (D) if
such Person is an Institutional Accredited Investor who is a Qualified
Purchaser, will deliver a certificate in the form attached to the Indenture
prior to receipt of Offered Notes or (E) is not a U.S. Person, is a Qualified
Purchaser and is purchasing for its own account or one or more accounts each of
which is not a U.S. Person and is a Qualified Purchaser and is acquiring the
Offered Notes in an offshore transaction in accordance with Rule 903 or Rule 904
of Regulation S.

(2) The Offered Notes have not been and will not be registered under the
Securities Act, any state securities or “Blue Sky” laws, and may not be
reoffered, resold, pledged or otherwise transferred except (A)(i) to a Person
whom the seller reasonably believes is a Qualified Institutional Buyer who is a
Qualified Purchaser that purchases for its own account or the account of another
Qualified Institutional Buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A, (ii) in certificated form to an
Institutional Accredited Investor who is a Qualified Purchaser pursuant to any
other exemption from the registration requirements of the Securities Act,
subject to (a) the receipt by the Trustee of a letter in the form attached to
the Indenture and (b) the receipt by the Trustee of such other evidence
acceptable to the Trustee that such reoffer, resale, pledge or transfer is in
compliance with the Securities Act and other Applicable Law, (iii) in an
offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S,
(iv) pursuant to another exemption available under the Securities Act or
(v) pursuant to a valid registration statement and (B) in accordance with all
applicable securities and “Blue Sky” laws of any States of the United States or
any other applicable jurisdictions.



--------------------------------------------------------------------------------

(3) The Offered Notes will bear a legend to the following effect, unless the
Originator and the Trustee determine otherwise in accordance with applicable
law:

“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND ONLY
(1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR PURPOSES OF
SECTION 3(C)(7) OF THE 1940 ACT (A “QUALIFIED PURCHASER”), PURCHASING FOR ITS
OWN ACCOUNT OR A QIB WHO IS A QUALIFIED PURCHASER PURCHASING FOR THE ACCOUNT OF
A QIB WHO IS A QUALIFIED PURCHASER, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN
THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT) WHO IS A
QUALIFIED PURCHASER PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION IN
VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE
TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAW OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) TO
A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER
EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID REGISTRATION
STATEMENT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A REPRESENTATION BY THE
ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY OR INDIRECTLY ACQUIRING
OR HOLDING THE OFFERED NOTE OR ANY INTEREST THEREIN ON BEHALF OF OR WITH



--------------------------------------------------------------------------------

ANY ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR OTHER
ARRANGEMENT THAT IS SUBJECT TO TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND
SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986 (AS AMENDED, THE
“CODE”); (COLLECTIVELY, A “PLAN”), OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY
FEDERAL, STATE OR LOCAL LAW OR REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR
EFFECT TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAW”); OR (II)
IN THE CASE OF A LISTED NOTE EITHER (A) ITS ACQUISITION AND HOLDING OF SUCH
OFFERED NOTE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE BY REASON OF
ANY OF SECTION 408(b)(17) OF ERISA OR SECTION 4975(d)(20) OF THE CODE,
PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23, PTCE 95-60, PTCE 91-38,
PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION SIMILAR TO THE FOREGOING
EXEMPTIONS OR (B) IN THE CASE OF A PLAN OR ARRANGEMENT SUBJECT TO SIMILAR LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF SIMILAR LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.
NOTWITHSTANDING THE FOREGOING, NO PLAN OR OTHER ARRANGEMENT SUBJECT TO SIMILAR
LAW MAY PURCHASE THIS NOTE IF IT IS A CLASS A-2 NOTE.”

(4) The Offered Notes will initially be represented by beneficial interests in a
single Global Note or certificated Notes as the case may be. Before any interest
in a Global Note may be offered, sold, pledged or otherwise transferred to a
Person who takes delivery other than through a beneficial interest in that
Global Note, the transferor will be required to provide the Trustee with a
written certification, in the form provided in the Indenture, as to compliance
with the applicable transfer restrictions.

(5) If it is acquiring any Offered Notes as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and that it has full power to make the acknowledgments, representations
and agreements contained herein on behalf of such account.